       Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 1 of 6 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


JAMARIO HODGES, JAMARCUS WALKER                                            PLAINTIFFS
and LUCAS JACKSON

VS.                                                                  4:19cv110-SA-JMV
                                                    CIVIL ACTION NO. ____________

FASTENAL COMPANY                                                        DEFENDANTS
and JUAN JAMES, JR.


                                    COMPLAINT

      COME NOW, Plaintiffs JAMARIO HODGES, JAMARCUS WALKER, and LUCAS

JACKSON by and through their attorneys, and files this Complaint against the Defendants,

FASTENAL COMPANY and JUAN JAMES, JR., and in support of this suit, Plaintiffs would

show the following facts:

                                      PARTIES

                                           1.

      Plaintiff, JAMARIO HODGES, is an adult resident citizen of Bolivar County,

Mississippi, whose respective residential address is 1107 Cross Street, Cleveland, MS.

                                           2.

      Plaintiff, JAMARCUS WALKER is an adult resident citizen of Bolivar County,

Mississippi, whose respective residential address is 201 Pulaski Street, Boyle, MS.

                                           3.

      Plaintiff, LUCAS JACKSON, is an adult resident citizen of Bolivar County, whose

respective residential address is 557 Thomas Street, Boyle, MS.
       Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 2 of 6 PageID #: 2



                                               4.

       Defendant, FASTENAL COMPANY is a Minnesota corporation, whose principal

place of business is located at 2001 Theurer Boulevard, Winona, MN 55987. FASTENAL

COMPANY may be served with process of this Court by serving its Registered Agent,

Corporation Service Company, 7716 Old Canton Road, Suite C, Madison, MS 39110.

                                               5.

       Defendant JUAN JAMES, JR. is an adult resident of the State of Georgia, whose

residential address is 3 Mink Hollow Court, Unit B, Newnan, GA 30265, where he may be

served with process of this Court.

                           JURISDICTION AND VENUE

                                               6.

       This civil action arises out of the negligent acts and omissions of Defendants

committed in the State of Mississippi against a resident of the State of Mississippi.

                                               7.

       This Court has in personam jurisdiction over Defendants pursuant to §13-3-57 of

the Mississippi Code subject matter jurisdiction pursuant to Title 28 U.S.C. §1332 in that

the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs

and is between citizens of different states.

                                               8.

       Venue is proper in the United States District for the Northern District of Mississippi,

Greenville Division, pursuant to Title 28 U.S.C. §1391, in that the subject motor vehicle

accident occurred within said district.

                                               -2-
        Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 3 of 6 PageID #: 3




                                        FACTS

                                           9.

       On or about September 20, 2018, Plaintiff LUCAS JACKSON was traveling South

on US 61 in Bolivar County, Mississippi. Plaintiffs JAMARIO HODGES and JAMARCUS

WALKER were guest passengers in the vehicle driven by Lucas Jackson. At the same

time, Defendant JUAN JAMES, JR. was traveling South on US 82 in Bolivar County,

Mississippi when he made an improper right turn from the left lane and crashed into

Plaintiffs’ vehicle.

                                           10.

       While responsible for the management and control of his vehicle, Defendant JUAN

JAMES, JR. was careless, negligent, grossly negligent, and reckless by crashing his

vehicle into Plaintiffs’ vehicle and caused their great physical pain and mental anguish.

                                           11.

       At the above mentioned time and place, Defendant JUAN JAMES, JR. was

employed by or was the agent of FASTENAL COMPANY, which was the owner or lessee

of the vehicle which collided in JAMARIO HODGES AND JAMARCUS WALKER’s vehicle.

                                           12.

       At the above mentioned time and place, JUAN JAMES, JR. was the employee of

or agent of FASTENAL COMPANY and was acting in the furtherance of the business of

FASTENAL COMPANY and within the scope of his employment or agency.




                                           -3-
       Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 4 of 6 PageID #: 4



                                            13.

       Defendant, FASTENAL COMPANY, is liable for the negligent, gross negligent and

reckless acts of its employee or agent, JUAN JAMES, JR.

                                             14.

       At all times relevant, Plaintiffs did not contribute to the collision in any manner.

               NEGLIGENCE AND GROSS NEGLIGENCE OF
                         JUAN JAMES, JR.

                                             15.

       Disregarding his duty as a motorist, JUAN JAMES, JR. was guilty of one or more

of the following:

       a.     Failure to operate said vehicle with due care and caution for
              the safety of Plaintiffs;

       b.     Failure to properly control his vehicle;

       c.     Failure to keep a proper look-out and be on the alert;

       d.     Driving at an unreasonable rate of speed;

       e.     Failure to keep a safe distance between his vehicle and Plaintiffs’
              vehicle;

       f.     Negligently and carelessly creating a hazardous condition; and

       g.     Other negligent acts or omissions of the defendant.

               NEGLIGENCE AND GROSS NEGLIGENCE OF
                       FASTENAL COMPANY

                                             16.

       Defendant, FASTENAL COMPANY, before and at the time of the collision herein,



                                             -4-
       Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 5 of 6 PageID #: 5



was guilty of intentional, willful, unlawful, reckless, and/or negligent acts and/or omissions

which include but are not necessarily limited to the following:

       a.     Hiring and retaining JUAN JAMES, JR.;

       b.     Failing to properly train JUAN JAMES, JR.;

       c.     Failing to develop and maintain a fleet management program;

       d.     Violating state and federal laws and regulations as to the
              operation of commercial trucks;

       e.     Failing to develop, implement, and/or enforce reasonable and
              prudent safety policies for the protection and safety of the publ ic;

       f.     Failing to adhere to and abide by federal and state laws and
              regulations in regard to the maximum number of driving hours
              and hours of work for drivers;

       g.     Failing to perform an adequate pre-employment background
              check before hiring JUAN JAMES, JR.;

       h.     Negligent entrustment of its commercial vehicle to JUAN
              JAMES, JR. ; and

       i.     Other acts of negligence.

                                      DAMAGES
                                             17.

       As a direct and proximate result of the negligent acts of Defendants, Plaintiffs

suffered injuries and incurred substantial damages and will continue to suffer in the future

the following injuries and damages including but not limited to the following:

       a.     Past and future doctor, hospital, drug and medical bills;

       b.     Mental and emotional distress;

       c.     Past and future physical pain and suffering;

       d.     Past and future wage loss; and


                                             -5-
      Case: 4:19-cv-00110-SA-JMV Doc #: 1 Filed: 07/29/19 6 of 6 PageID #: 6



     e.    Any other relief which the Court or jury deems just or appropriate
           based upon the circumstances.

                            RELIEF DEMANDED

     WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand a judgment of and

from Defendants, JUAN JAMES, JR. and FASTENAL COMPANY, as follows:

     a)    Actual and compensatory damages;

     b)    Pre-judgment and post-judgment interest, and all costs accrued in this
           action; and

     c)    Any other relief which the Court or jury deems just and appropriate.


     DATED: This the 29th day of July, 2019.

                                               RESPECTFULLY SUBMITTED,
                                               JAMARIO HODGES, JAMARCUS
                                               WALKER, and LUCAS JACKSON


                                      BY:      /s/ THANDI WADE
                                               THANDI WADE


OF COUNSEL:

THANDI WADE, MSB #10464
TATUM & WADE, PLLC
P. O. BOX 22688
JACKSON, MS 39225-2688
(601) 948-7770
TWADE42@AOL.COM




                                        -6-
